                  Case 19-11509-JTD             Doc 103        Filed 08/05/19        Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                     )     Chapter 11
                                                           )
RUI HOLDING CORP., et al., 1                               )     Case No. 19-11509 (JTD)
                                                           )
                             Debtors.                      )     (Jointly Administered)
                                                           )

              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
              ON AUGUST 7, 2019 AT 10:30 A.M. (PREVAILING EASTERN TIME)


UNCONTESTED MATTERS WITH CERTIFICATE OF NO OBJECTION:

1.       Debtors’ Motion for Entry of an Interim and Final Order (I) Authorizing the Debtors to
         (A) Continue to Operate Their Cash Management System, (B) Honor Certain Prepetition
         Obligations Related Thereto, and (C) Maintain Existing Business Forms, and (II)
         Granting Related Relief [Docket No. 8; Filed 7/7/2019]

                   Related Documents:

                             A.     Interim Order (I) Authorizing the Debtors to (A) Continue to
                                    Operate the Cash Management System, (B) Honor Certain
                                    Prepetition Obligations Related Thereto, and (C) Maintain Existing
                                    Business Forms, and (II) Granting Related Relief [Docket No. 39;
                                    Filed 7/9/2019]

                             B.     Certificate of No Objection [Docket No. 91; Filed 8/2/2019]

                             C.     Proposed Order

                   Status:          A Certificate of No Objection has been filed. This matter is going
                                    forward unless otherwise directed by the Court.




1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
     tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited,
     Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is:
     411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the following
     names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie
     Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company;
     Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.



PHIL1 8138650v.1
               Case 19-11509-JTD           Doc 103     Filed 08/05/19    Page 2 of 6



2.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, But Not
        Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
        Compensation, and Reimbursable Employee Expenses and (B) Continue Employee
        Benefits Programs, and (II) Granting Related Relief [Docket No. 9; Filed 7/7/2019]

                   Related Documents:

                             A.   Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                  (A) Pay Prepetition Employee Wages, Salaries, Other
                                  Compensation, and Reimbursable Employee Expenses and (B)
                                  Continue Employee Benefits Programs and (II) Granting Related
                                  Relief [Docket No. 36; Filed 7/9/2019]

                             B.   Certificate of No Objection [Docket No. 92; Filed 8/2/2019]

                             C.   Proposed Order

                   Status:        A Certificate of No Objection has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

3.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Maintain and Administer Their Existing Customer Programs and Honor Certain
        Prepetition Obligations Related Thereto and (II) Granting Related Relief [Docket No. 10;
        Filed 7/7/2019]

                   Related Documents:

                             A.   Interim Order (I) Authorizing the Debtors to Maintain and
                                  Administer Their Existing Customer Programs and Honor Certain
                                  Prepetition Obligations Related Thereto and (II) Granting Related
                                  Relief [Docket No. 38; Filed 7/9/2019]

                             B.   Certificate of No Objection [Docket No. 93; Filed 8/2/2019]

                             C.   Proposed Order

                   Status:        A Certificate of No Objection has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

4.      Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
        From Altering, Refusing, or Discontinuing Utility Services, (II) Determining Adequate
        Assurance of Payment for Future Utility Services, (III) Establishing Procedures for
        Determining Adequate Assurance of Payment, and (VI) Granting Related Relief [Docket
        No. 12; Filed 7/7/2019]




PHIL1 8138650v.1
               Case 19-11509-JTD           Doc 103     Filed 08/05/19    Page 3 of 6



                   Related Documents:

                             A.   Interim Order (I) Prohibiting Utility Providers from Altering,
                                  Refusing, or Discontinuing Utility Services, (II) Determining
                                  Adequate Assurance of Payment for Future Utility Services, (III)
                                  Establishing Procedures for Determining Adequate Assurance of
                                  Payment, and (IV)Granting Related Relief [Docket No. 42; Filed
                                  7/9/2019]

                             B.   Certificate of No Objection [Docket No. 94; Filed 8/2/2019]

                             C.   Proposed Order

                   Status:        A Certificate of No Objection has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

5.      Debtors’ Motion for Entry of an Interim and Final Order (I) Authorizing, But Not
        Directing, the Payment of Certain Prepetition Taxes and Fees and (II) Granting Related
        Relief [Docket No. 13; Filed 7/7/2019]

                   Related Documents:

                             A.   Interim Order (I) Authorizing, But Not Directing, The Payment of
                                  Certain Prepetition Taxes and Fees and (II) Granting Related
                                  Relief [Docket No. 40; Filed 7/9/2019]

                             B.   Certificate of No Objection [Docket No. 95; Filed 8/2/2019]

                             C.   Proposed Order

                   Status:        A Certificate of No Objection has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

6.      Debtors’ Motion for Entry of an Interim and Final Order (I) Authorizing, But Not
        Directing, the Debtors to (A) Pay Their Obligations Under Insurance Policies Entered
        into Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify,
        or Purchase Insurance Coverage, and (D) Honor the Terms of the Financing Agreements
        and Pay Premiums Thereunder, and (II) Granting Related Relief [Docket No. 14; Filed
        7/7/2019]

                   Related Documents:

                             A.   Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                  (A) Pay Their Obligations Under Insurance Policies Entered Into
                                  Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew,
                                  Supplement, Modify, Or Purchase Insurance Coverage, and (D)



PHIL1 8138650v.1
               Case 19-11509-JTD           Doc 103     Filed 08/05/19     Page 4 of 6



                                  Honor the Terms of the Financing Agreements and Pay Premiums
                                  Thereunder, and (II) Granting Related Relief [Docket No. 35; Filed
                                  7/9/2019]

                             B.   Certificate of No Objection [Docket No. 96; Filed 8/2/2019]

                             C.   Proposed Order

                   Status:        A Certificate of No Objection has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

UNCONTESTED MATTERS WITH CERTIFICATION OF COUNSEL:

7.      First Omnibus Motion for Entry of an Order (I) Authorizing the Rejection of Certain
        Unexpired Leases, (II) Authorizing Abandonment of Certain Personal Property, Each
        Effective Nunc Pro Tunc to the Petition Date, and (III) Granting Related Relief [Docket
        No. 16; Filed 7/7/2019]

                   Related Documents:

                             A.   Certification of Counsel Certification of Counsel Regarding First
                                  Omnibus Rejection Motion [Docket No. 97; Filed 8/5/2019]

                             B.   Proposed Order

                   Status:        A Certification of Counsel has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

8.      Debtors’ Motion for Entry of an Order Establishing Procedures for Interim Compensation
        and Reimbursement of Expenses for Retained Professionals [Docket No. 63; Filed
        7/24/2019]

                   Related Documents:

                             A.   Certification of Counsel Regarding Interim Compensate Motion
                                  [Docket No. 100; Filed 8/5/2019]

                             B.   Proposed Order

                   Status:        A Certification of Counsel has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

9.      Debtors’ Motion for Entry of an Order Authorizing the Debtors to Retain and
        Compensate Professionals Utilized in the Ordinary Course of Business [Docket No. 64;
        Filed 7/24/2019]




PHIL1 8138650v.1
               Case 19-11509-JTD           Doc 103     Filed 08/05/19     Page 5 of 6



                   Related Documents:

                         A.       Certification of Counsel Regarding Ordinary Course Professional
                                  Motion [Docket No. 99; Filed 8/5/2019]

                         B.       Proposed Order

                   Status:        A Certification of Counsel has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

10.     Debtors’ Second Omnibus Motion for Entry of an Order (I) Authorizing the Rejection of
        Certain Unexpired Leases and Executory Contracts, (II) Authorizing Abandonment of
        Certain Personal Property, Each Effective Nunc Pro Tunc to the Rejection Date, and (III)
        Granting Related Relief [Docket No. 66; Filed 7/24/2019]

                   Related Documents:

                             A.   Certification of Counsel Regarding Second Omnibus Rejection
                                  Motion [Docket No. 98; Filed 8/5/2019]

                             B.   Proposed Order

                   Status:        A Certification of Counsel has been filed. This matter is going
                                  forward unless otherwise directed by the Court.

UNCONTESTED MATTERS GOING FORWARD:

11.     Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors
        to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
        (III) Granting Liens and Providing Superpriority Administrative Expense Status, (IV)
        Granting Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic Stay,
        (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 5; Filed
        7/7/2019]

                   Related Documents:

                             A.   Interim Order (I) Authorizing Postpetition Financing, (II)
                                  Authorizing Use of Cash Collateral, (III) Granting Liens and
                                  Providing Superpriority Administrative Expense Status, (IV)
                                  Granting Adequate Protection, (V) Modifying Automatic Stay,
                                  (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                                  [Docket No. 43; Filed 7/9/2019]

                             B.   Notice of Proposed Final Order (I) Authorizing Postpetition
                                  Financing, (II) Authorizing Use of Cash Collateral, (III) Granting
                                  Liens and Providing Superpriority Administrative Expense Status,



PHIL1 8138650v.1
               Case 19-11509-JTD           Doc 103     Filed 08/05/19   Page 6 of 6



                                  (IV) Granting Adequate Protection, (V) Modifying Automatic
                                  Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                                  Relief [Docket No. 101; Filed 8/5/2019]

                   Response Deadline:    July 31, 2019 at 4:00 p.m.

                   Responses Received: None.

                   Status:        This matter is going forward.

12.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay
        Certain Prepetition Claims of Trade Claimants, PACA/PASA Claimants, and Other
        Vendors, and (II) Approving the Procedures Related Thereto, and (III) Granting Related
        Relief [Docket No. 11; Filed 7/7/2019]

                   Related Documents:

                             A.   Order (I) Authorizing (A) Debtors to Pay Certain Prepetition
                                  Claims of Trade Claimants PACA/PASA Claimants, and Other
                                  Vendors, and (B) Procedures Related Thereto, and (II) Granting
                                  Related Relief [Docket No. 37; Filed 7/9/2019]

                             B.   Certification of Counsel Regarding Stipulation with Certain
                                  Claimants [Docket No. 102; Filed 8/5/2019]

                   Response Deadline:    July 31, 2019 at 4:00 p.m.

                   Responses Received: None.

                   Status:        This matter is going forward.

Dated: August 5, 2019                      /s/ Domenic E. Pacitti
Wilmington, Delaware                       Domenic E. Pacitti (DE Bar No. 3989)
                                           Michael W. Yurkewicz (DE Bar No. 4165)
                                           Sally E. Veghte (DE Bar No. 4762)
                                           KLEHR HARRISON HARVEY BRANZBURG LLP
                                           919 North Market Street, Suite 1000
                                           Wilmington, Delaware 19801
                                           Telephone:    (302) 426-1189
                                           Facsimile:    (302) 426-9193
                                           Email: dpacitti@klehr.com
                                                   myurkewicz@klehr.com
                                                   sveghte@klehr.com

                                           Proposed Counsel to the Debtors




PHIL1 8138650v.1
